Citation Nr: 0020645	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches as a 
result of exposure to Agent Orange.

2.  Entitlement to service connection for a sleep disorder as 
a result of exposure to Agent Orange.  

3.  Entitlement to service connection for fibromyalgia with 
musculoskeletal pain as a result of exposure to Agent Orange.  

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a skin disorder as a result of exposure to 
Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION


The veteran had active military service from October 1964 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the Los 
Angeles, California, regional office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

The veteran contends that he has developed headaches, a sleep 
disorder, fibromyalgia with musculoskeletal pain, and a skin 
disorder secondary to exposure to Agent Orange.  

The record shows that the veteran submitted a request for a 
hearing before the local hearing officer in October 1998.  He 
submitted a second request for a hearing in November 1998.  
There is no indication that the RO has addressed the 
veteran's request, and no indication that it has been 
withdrawn.  Therefore, the Board finds that this case must be 
returned to the RO in order that a hearing may be scheduled. 

In addition, the Board notes that the issue of entitlement to 
service connection for a skin disorder as secondary to Agent 
Orange exposure was previously denied in a December 1996 
decision of the Board.  The RO has not addressed this issue 
on the basis of whether or not new and material evidence has 
been submitted to reopen the claim.  In the adjudication of a 
claim which has been the subject of a prior final denial by 
either the RO or the Board, the "two-step" analysis set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) must be 
applied.  This analysis requires a determination of (1) 
whether new and material evidence has been submitted to 
reopen a claim, and if so, (2) whether the claim should be 
granted.  Even if the RO reopens the claim, the statement of 
the case must address both steps of the analysis, and cite 
the pertinent law and regulations regarding both steps.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
claims which are reopened and denied on the merits will be 
vacated and finality of the prior decision restored, if it is 
determined on appeal that new and material evidence was not 
submitted). Consequently, because both steps in the analysis 
are subject to appellate review, in order to ensure that the 
veteran is provided notice and an opportunity to submit 
evidence and/or arguments in support of all aspects of his 
claim, and will not be prejudiced by the Board's adjudication 
of the claim, the RO must apply the Manio two-step analysis.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  Appropriate action should be taken by 
the RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a hearing officer 
at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder. 

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim seeking entitlement to service 
connection for a skin disorder, in light 
of the two-step analysis set forth in 
Manio, supra.  If it is determined that 
the claim is reopened pursuant to 38 
U.S.C.A. § 5108 (West 1991), the RO 
should then undertake the second step of 
the Manio analysis which entails a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection for a 
skin disorder.  

3.  If the decision remains adverse to 
the veteran, he should be so notified, 
and provided with a reasonable period of 
time within which to respond. The RO 
should ensure that any supplemental 
statement of the case furnished to the 
veteran contains all relevant statutory 
and regulatory provisions that were not 
set forth in the statement of the case. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



